COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-15-00305-CV
Style:                    Bacon-Tomsons, Ltd., BRL Oil and Gas, L.L.C., and Ferrell Edwin
                          Munson v. Chrisjo Energy, Inc. and Jack M. Cline
Date motion filed*:       July 24, 2015
Type of motion:           Unopposed Motion to Substitute Lead Counsel
Party filing motion:      Appellants’ new counsel Chris Di Ferrante
Document to be filed:     N/A

Is appeal accelerated?        No.

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other:
          The motion to substitute lead counsel is granted, but construed as a notice of
          appearance, and the Clerk of this Court is directed to note Chris Di Ferrante’s
          appearance as lead counsel for appellants. See TEX. R. APP. P. 6.1(a), 6.2, 6.5(d). If
          counsel Kyle Dickson requests withdrawal, he must file a motion that complies with
          Rule 6.5(d).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: August 20, 2015




November 7, 2008 Revision